DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate both an air barrier and interior sheeting.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 5 and 6 are objected to because of the following informalities:  
With regard to claim 1: Line 8, it appears “spray foam” should be --the spray foam insulation-- for clarity and precision of the claim as the foam board and air barrier are no longer introduced earlier in the claim. Lines 9-10, it appears “the spray foam” should be --the spray foam insulation—
With regard to claim 5: Line 7, it appears “spray foam” should be --the spray foam insulation-- for clarity and precision of the claim as the foam board and air barrier are no longer introduced earlier in the claim.
With regard to claim 6: Line 7, it appears “spray foam” should be --the spray foam insulation-- for clarity and precision of the claim as the foam board and air barrier are no longer introduced earlier in the claim. Line 8, it appears “the spray foam” should be --the spray foam insulation--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regard to claim 6:  There appears to be inadequate support, either written or shown, for the claimed rate of heat transfer to be at least 5.28 times slower compared to a wall with a non-thermally resistant stud (emphasis added).  It is noted that term “at least” indicates an open-ended range that includes values greater than 5.28.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regard to claim 1: Line 3, it’s unclear as to how spray foam insulation extends from the outer wall surface of the wall system (emphasis added).  Note that the insulation as disclosed in the figs. 2A and 4A extends from an interior surface of a sheeting (16 or 26).  Line 6 appears incomplete, it unclear as to what elements the exterior sheeting is extending between.  Note that the claim recites an exterior sheeting extending between the thermally resistant stud, but fails to disclose a second element to which the exterior sheeting extends between.   Line 6, it’s unclear as to how the claimed “exterior sheeting” forms the exterior (outer) wall surface.  Note that the claim subsequently recites an “air barrier” that would form the exterior (outer) wall surface and not the exterior sheeting (see fig. 2A).  Lines 3-4, the limitation “the interior wall surface of the thermally resistant steel stud” lacks sufficient antecedent basis.  Note that “an interior wall surface” has been recited with respect to the wall system and not the thermally resistant stud.    Lines 6-7, the limitation “the exterior wall surface” lacks sufficient antecedent basis.
With regard to claim 5: Line 3, it’s unclear as to how the claimed “exterior sheeting” is included in the outer wall surface.  Note that the claim subsequently recites an “air barrier” that would form the exterior (outer) wall surface and not the exterior sheeting (see fig. 2A).  
With regard to claim 6 : Line 2, it’s unclear as to how spray foam insulation extends from the outer wall surface of the wall system (emphasis added).  Note that the insulation as disclosed in the figs. 2A and 4A extends from an interior surface of a sheeting (16 or 26).  Line 3, the limitation “the interior wall surface of the thermally resistant steel stud” lacks sufficient antecedent basis.  Note that “an interior wall surface” has been recited with respect to the wall system and not the thermally resistant stud.  Line 4 appears incomplete, it unclear as to what elements the exterior sheeting is extending between.  Note that the claim recites an exterior sheeting extending between the thermally resistant stud (emphasis added), but fails to disclose a second element to which the exterior sheeting extends between.   Lines 4-5, it’s unclear as to how the claimed “exterior sheeting” forms the exterior (outer) wall surface.  Note that the claim subsequently recites an “air barrier” that would form the exterior (outer) wall surface and not the exterior sheeting (see fig. 2A).  Line 5, the limitation “the exterior wall surface” lacks sufficient antecedent basis.  Lines 9-10, it’s improper to compare the claimed wall to a wall that is not being positively claimed.  It’s unclear as to the configuration of the wall comprising a non-thermally resistant steel stud.  Note that a wall and non-thermally resistant stud is not limited to one particular configuration.   
With regard to claims 10-12: It’s unclear if the limitation “a sheet” Is referencing the previously  recited sheeting of the respective independent claim.  As previously noted,  each independent claim recites an “air barrier” that would form the exterior (outer) wall surface and not the exterior sheeting (see fig. 2A).  

Claims 1, 5-6 and 10-12 are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6 and 10-12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Singleton (US 2013/0305643 A1) in view of Bodnar (US 4,909,007).
With regard to claims 1 and 6: Singleton et al. discloses a wall system (fig. 1) comprising:
an outer wall surface (rightmost wall surface), an interior wall surface (leftmost wall surface), at least one steel stud (102) (par. 0027; fig. 1); and
spray foam insulation (110) comprising a surface in relation to the the outer wall surface and extending toward the interior wall surface of the steel stud (par. 0026; fig. 1); 
an exterior sheeting (108) between the between the steel stud (102) and forming a portion of an exterior wall surface in contact with the spray foam insulation (110); and
a foam board (104, expanded polystyrene) on a side (right side) of the at least stud  (fig. 1; par. 0028), and
an air barrier (114) adjacent to the foam board (104) (par. 0034; fig. 1).
Singleton does not disclose that the at least one stud is thermal resistant.
However, Bodnar discloses studs after having an aperture web for low thermal conductivity (fig. 1; col. 5, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall system of Singleton et al. to have the webs of the studs to each comprise an aperture web such as taught by Bodnar in order to provide low thermal conductivity so as to mitigate heat transfer through a wall. As modified, Examiner notes that the spray foam would pass through voids of the thermally resistant stud upon application of the spray foam.
Examiner submits that Singleton in view of Bodnar discloses the structure of the claimed wall system and therefore would be expected to perform in a similar manner to applicants claimed wall system.  As disclosed on pg. 5, lines 9-15 of the original disclosure of the instant application,  the thermal resistant stud keeps the temperature above the dew point as it approaches the interior wall. Accordingly, as modified, the wall system of Singleton in view of Bodnar comprising thermal resistant studs would expected to provide a high thermal linear gradient created by the thermally resistant steel stud, the spray foam insulation, the foam board and the air barrier that results in temperature that rises above a dew point before emerging from the spray foam and exposure to warm moist interior air.
Regarding claim 6, Singleton in view of Bodnar discloses that claimed wall system. As best understood, the wall system of Singleton in view of Bodnar would be capable of having the rate of heat transfer across the wall be at least 5.28 times slower when compart to a wall with a non-thermally resistant stud.
With regard to claim 5: Singleton et al. discloses a wall system (fig. 1) comprising:
installing a plurality of steel studs (102) between an outer wall surface (rightmost surface) including an exterior sheeting (108) and an interior wall surface (leftmost surface) to form cavity (par. 0027; fig. 1), a foam board (104, expanded polystyrene) on a side (right side) of the steel studs  (par. 0028; fig. 1), and an air barrier (114) adjacent to the foam board (par. 0034; fig.1), and
spraying foam insulation (110) to fill the cavity with foam insulation and contact the exterior sheeting (108) (par. 0026 and 0031; fig. 1).
Singleton does not disclose that the plurality of steel studs are thermal resistant.
However, Bodnar discloses studs after having an aperture web for low thermal conductivity (fig.1; col. 5, lines 17-20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wall system of Singleton et al. to have the webs of the studs to each comprise an aperture web such as taught by Bodnar in order to provide low thermal conductivity so as to mitigate heat transfer through a wall. As modified, Examiner notes that the spray foam would pass through voids of the thermally resistant stud upon application of the spray foam.
Examiner submits that Singleton in view of Bodnar discloses the structure of the claimed wall system and therefore would be expected to perform in a similar manner to applicants claimed wall system.  As disclosed on pg. 5, lines 9-15 of the original disclosure of the instant application,  the thermal resistant stud keeps the temperature above the dew point as it approaches the interior wall. Accordingly, as modified, the wall system of Singleton in view of Bodnar comprising thermal resistant studs would expected to provide a high thermal linear gradient created by the thermally resistant steel stud, spray foam, foam board and air barrier results in temperature that rises above a dew point before emerging from the spray foam and exposure to warm moist interior air.
Singleton in view of Bodnar discloses that claimed wall system. As best understood, the wall system of Singleton in view of Bodnar would be capable of having the rate of heat transfer across the wall be at least 5.28 times slower when compart to a wall with a non-thermally resistant stud.
With regard to claims 10-12: Singleton et al. discloses that the outer wall surface is a sheet (116, siding) (fig. 1).  It is noted that the finishing coat (116) of Singleton may be one of several exterior finishes that include cement siding, metal siding PVC siding, paint, or any other exterior finish (par. [0034).
Response to Arguments
Applicant's arguments filed 3/30/22 have been fully considered but they are not persuasive. 
Applicant argues that in Singleton or Bodnar, there is no teaching or suggestion of spray foam insulation or a wall system that includes an outer wall surface, an interior wall surface, a thermally resistant steel stud, spray foam insulation from the outer wall surface toward the interior wall surface of the thermally resistant steel stud, and an exterior sheeting between the thermally resistant steel stud and forming the exterior wall surface.
Examiner respectfully submits that the scope of the claims are unclear.  It’s noted that applicant appears to argue that embodiment of fig. 4A, however, the claims still include recitations of a foam board and air barrier.  Accordingly, it’s unclear as to how an exterior insulation sheathing is eliminated from the claims when a foam board is recited in each of independent claims.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The objection of claim 5 has been withdrawn in view of the amendment filed 3/30/22.
The rejection of claims 1, 5 and 10-11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of the amendment filed 3/30/22.  Note that the rejection of clams 6 and 12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, remains as the language pertaining to the rate of transfer is present.
The rejection of claims 1, 5 and 10-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 3/30/22. Note that the rejection of clams 6 and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, remains as the language pertaining to wall with a non-thermally resistant steel stud is present.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195.  The examiner can normally be reached on 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSIE T FONSECA/Primary Examiner, Art Unit 3633